Once you   In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1372V
                                      Filed: July 27, 2018
                                        UNPUBLISHED


    RICHARD KNAUSS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On October 20, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered from a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of receiving a pneumococcal conjugate
vaccine, Prevnar 13, on September 9, 2015. Petition at 1. On May 23, 2018, the
undersigned issued a decision awarding compensation to petitioner awarding damages
in the amount of $60,170.00. (ECF No. 36).

      On July 3, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF No.
40). Petitioner requests attorneys’ fees in the amount of $19,518.55 and attorneys’

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
costs in the amount of $1,574.74. Id. at 2. In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Id. at 2. Thus, the total amount requested is $21,093.29.

        On July 12, 2018, respondent filed a response to petitioner’s motion. (ECF No.
42). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reason listed below.

        In the Vaccine Program, special masters traditionally have compensated time
spent traveling when no other work was being performed at one-half an attorney’s
hourly rate. See Hocraffer v. Sec’y of Health & Human Servs., No. 99-533V, 2011 WL
3705153, at *24 (Fed. Cl. Spec. Mstr. July 25, 2011); Rodriguez v. Sec'y of Health &
Human Servs., No. 06-559V, 2009 WL 2568468, at *21 (Fed. Cl. Spec. Mstr. Jul. 27,
2009); English v. Sec’y of Health & Human Servs., No. 01-61V, 2006 WL 3419805, at
*12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006). However, special masters should not use
this rule as standard practice but rather “[e]ach case should be assessed on its own
merits.” Gruber v. Sec'y of Health & Human Servs., 91 Fed. Cl. 773, 791 (2010). “Even
an automatic 50% award may be too high for an undocumented claim, given the
possibility that an attorney may use the travel time to work on another matter or not to
work at all while traveling.” Id. Mr. Brazil billed 2.6 hours on December 14, 2017 to
“Drive to hearing in Allentown” and “Return drive from Allentown.” (ECF No. 40 at 8). As
this was strictly billed as travel and no other work was performed the undersigned
reduces request for attorney’s fees by $390.00.

        The undersigned has previously decreased an award of attorneys’ fees for
vagueness. Mostovoy, 2016 WL 720969; Barry v. Sec’y of Health and Human Servs.,
12-39V, 2016 WL 6835542 (Fed. Cl. Spec. Mstr. Oct. 25, 2016) (reduced a fee award
by 10 percent due to vague billing entries). An application for fees and costs must
sufficiently detail and explain the time billed so that a special master may determine,
from the application and the case file, whether the amount requested is reasonable.
Bell v. Sec’y of Health & Human Servs., 18 Cl.Ct. 751, 760 (1989); Rodriguez v. Sec’y
of Health & Human Servs., 2009 WL 2568468 (Fed. Cl. Spec. Mast. June 27, 2009).
Petitioners bear the burden of documenting the fees and costs claimed. Id. at *8. On
July 16, 2016 paralegal, Maria Loecker, billed 1.10 hours under the billing entry
                                             2
“attorney”. (Id. at 5). As there no additional information regarding the task performed for
this entry the undersigned reduces the request for fees by $137.50.

       It is firmly rooted that billing for clerical and other secretarial work is not permitted
in the Vaccine Program. Rochester v. United States, 18 Cl.Ct. 379, 387 (1989) (denied
an award of fees for time billed by a secretary and found that “[these] services … should
be considered as normal overhead office costs included within the attorneys’ fees
rates”); Mostovoy v. Sec’y of Health & Human Servs., 2016 WL 720969, *5 (Fed. Cl.
Spec. Mstr. Feb. 4, 2016). Paralegal, Maria Loecker, billed 0.30 hours to “Review and
process invoice – For the Record.” This task is considered clerical and the undersigned
reduces the request for fees by $37.50.

       The undersigned also notes that there is a duplicate billing entry dated August 2,
2017. (Id. at 7). This entry is for 0.10 hour and is listed as “Review of scheduling order.”
The undersigned reduces the request for attorney’s fees by $30.00, the amount of
the duplicated entry.

        The full amount of costs sought, $1,574.74, is awarded.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $20,498.29 3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Paul R. Brazil.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3